Name: Decision No 1/95 of the EC-EFTA Joint Committee on simplification of formalities in trade in goods of 26 October 1995 concerning invitations to the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic, to accede to the Convention of 20 May 1987 on the simplification of formalities in trade in goods
 Type: Decision
 Subject Matter: trade;  European organisations;  Europe;  European construction;  trade policy;  tariff policy
 Date Published: 1996-05-14

 Avis juridique important|21996D0514(04)Decision No 1/95 of the EC-EFTA Joint Committee on simplification of formalities in trade in goods of 26 October 1995 concerning invitations to the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic, to accede to the Convention of 20 May 1987 on the simplification of formalities in trade in goods Official Journal L 117 , 14/05/1996 P. 0017 - 0017DECISION No 1/95 OF THE EC-EFTA JOINT COMMITTEE ON SIMPLIFICATION OF FORMALITIES IN TRADE IN GOODS of 26 October 1995 concerning invitations to the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic, to accede to the Convention of 20 May 1987 on the simplification of formalities in trade in goods (96/309/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 (1) on the simplification of formalities in trade in goods, and in particular Article 11 (3) thereof,Whereas the promotion of trade with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic would be facilitated by simplification of formalities in the context of trade of goods between those countries and the European Community, the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation;Whereas with a view to achieving such simplification it is appropriate to invite these countries to accede to the Convention,HAS DECIDED AS FOLLOWS:Article 1 The Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic are each invited to accede to the Convention in accordance with Article 11A of the Convention from 1 July 1996.Article 2 This Decision shall enter into force on 1 January 1996.Done at Interlaken, 26 October 1995.For the Joint CommitteeThe ChairmanR. DIETRICH(1) OJ No L 134, 22. 5. 1987, p. 2.